IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                                  NOT FINAL UNTIL TIME EXPIRES TO
                                                  FILE MOTION FOR REHEARING AND
                                                  DISPOSITION THEREOF IF FILED



JOSEPH ALBERTS,

              Appellant,

 v.                                                      Case No. 5D16-3306

STATE OF FLORIDA,

              Appellee.

________________________________/

Opinion filed April 28, 2017

Appeal from the Circuit Court
for Brevard County,
James H. Earp, Judge.

James S. Purdy, Public Defender, and
Brittany N. O'Neil, Assistant Public
Defender, Daytona Beach, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Lori N. Hagan, Assistant
Attorney General, Daytona Beach, for
Appellee.

PER CURIAM.

       We affirm the revocation of Appellant’s probation, but remand for entry of an order

identifying the conditions of probation that Appellant violated.

       AFFIRMED and REMANDED.


ORFINGER, TORPY and BERGER, JJ., concur.